Citation Nr: 1725340	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-18 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a lower extremity disorder manifested by pain in the legs, to include as secondary to bulging disc back pain with claudication. 

6.  Entitlement to service connection for a bilateral foot disorder (claimed as bunions, calluses, residuals of frostbite, and/or foot pain secondary to a low back disorder).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982, as well as periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

This case was previously before the Board in April 2015, at which time it was remanded for additional development.  Unfortunately, for the reasons described below, the case still is not ready for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are missing for his period of active duty service from April 1979 to April 1982, as well as for his subsequent service in the Army Reserve from 1983 to 1996.  The record shows the RO faxed a request to the Army Reserve Personnel Command in October 2008 noting, in error, that the Veteran had separated from the Army in April 1979.  In response the RO received a copy of the Veteran's March 1979 entrance examination.  The RO followed up with another faxed request in November 2008, but again noted that the Veteran had separated from service in April 1979.  It is possible that a search with the Veteran's accurate service dates could yield better results.  Thus, another search must be requested from the service department, with a notice that a response is required.

The Veteran has alleged that symptoms from a number of his disabilities started during his period of active duty and/ or his reserve service.  Therefore, the service treatment records are pertinent to the claim on appeal, as they would be for most service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department in efforts to obtain the Veteran's complete personnel and treatment records for the Veteran's period of service from April 1979 to April 1982, and any additional service treatment and personnel records from the Veteran's service in the Army Reserve should be obtained.  Notify the service department that a response is required.  Document all efforts to obtain these records.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning her claim.

2.  Next, review any additional medical information contained in any additional treatment records obtained to determine whether supplemental medical opinions are warranted.  

3.  Finally, readjudicate the claim on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




